Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2020. has been entered.
                                                        Response to Amendment
Applicant’s amendment, filed November 16, 2020, has been entered and carefully considered.  Claims 1, 7, 8, 11, 12, 14, 17, 18, 21, 22, 24, 25, and 28 are amended. Claims 1-5, 7-19 and 21-30 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-5, 7-8, 12-14, 17-19, 21-22 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0296765 A1) in view of Sun et al. (US 2019/0132850 A1).
Regarding claim 1, Kim discloses a method for wireless communication at a user equipment (UE), comprising (Fig. 15 discloses a UE): transmitting a first random access channel (RACH) transmission to a base station (Paragraph 0181, 0183 disclose PRACH resources can be commonly configured for all beam indices.  That is, time-frequency resources on which a UE can transmit a PRACH and an eNB can expect PRACH transmission from a UE may be commonly configured for all beam directions, or one time-frequency resource may be allocated per beam index group. When PRACH resources are commonly configured for multiple or all beams, PRACHs corresponding to a plurality of beam indices can be transmitted on one time-frequency resource);
 receiving, from the base station in response to the first RACH transmission (Paragraph 0181), a second RACH transmission that includes a first indication comprising (Paragraphs 0182-0184, 0187-0194, 0200 disclose the eNB transmits an RAR to a UE(s).  The RAR configuration information representatively contains information on a time-frequency region where the RAR is transmitted. The base station transmit the PRACH configuration information per beam index. Base station can also respond to a sequential PRACH transmission: A UE attempts PRACH transmission preferentially for the most preferred beam index (e.g., SS block index) among : 
a first beam identifier corresponding to a first beam (Paragraphs 0188-0194, 0200 disclose an eNB may transmit the PRACH configuration information (RAR) per beam index (multiple indication, first indication for the first beam or second indication for the second beam).  In a multi-beam environment, a plurality of SS blocks may be defined.  Each of the plurality of SS blocks may be transmitted in its unique DL transmission beam direction.  In addition, RACH resources may be configured per SS direction.  The UE may receive signals/channels in SS blocks and select an SS block index with the best reception quality. Upon receiving PRACH Msg1 on a specific PRACH resource, an eNB can understand that the corresponding UE prefers the beam corresponding to the PRACH resource.  In addition, by transmitting an RAR for the corresponding PRACH, the eNB may confirm (or approve) the UE to use the corresponding beam index.  The RAR is transmitted on a predefined RAR resource) 
and a second indication comprising a second beam identifier corresponding to a second beam (Paragraphs 0188-0194, 0200 disclose multiple PRACH transmission: If a UE obtains PRACH configuration information corresponding to all best N beam indices (e.g., SS block indices), the UE may transmit a PRACH for each of a plurality of preferred PRACH configurations.  In addition, an eNB may transmit a RAR for each beam index (first indication, second indication for the first beam and second beam).  In other words, the UE may separately perform a RACH procure per beam index (e.g., SS block index)). Specifically, the eNB may confirm use of the specific beam index by transmitting the RAR on an RAR resource corresponding to the specific beam index or transmitting the RAR using an RA-RNTI or sequence corresponding to the specific beam index)  for the UE to use to transmit a third RACH transmission (Paragraphs 0188-0194 disclose ; transmitting, to the base station, a first instance of the third RACH transmission using the first beam corresponding to the first beam identifier (Paragraphs 0184-0192 a UE may select preferred best N beam indices (e.g., SS block indices).  Thereafter, when transmitting a PRACH for a specific beam, the UE may report the most preferred beam index (e.g., SS block index) to an eNB (third RACH).  The UE may performs PRACH transmission by selecting the earliest PRACH resource in the time domain or the most preferred PRACH resource, and in this case, the UE may selects a preamble index from the PRACH configuration corresponding to the most preferred beam index (using the first beam and second beam).  That is, a PRACH preamble transmitted by the UE may be unrelated to the beam index of the PRACH resource used for transmitting the corresponding PRACH.  In other words, if the UE knows in which direction the eNB performs RX and a second instance of the third RACH transmission using the second beam corresponding to the second beam identifier (Paragraphs 0184-0192, 0200 cited above, A UE may transmit a PRACH with preferred RA-RNTI (identifiers of beams) corresponding to the beam index (first beam and second beam)); and receiving, from the base station in response to the third RACH transmission, a fourth RACH transmission (Paragraphs 0197-0199, 0200-02007 disclose responses for multiple PRACHs may be transmitted as a single RAR message. An RAR may be transmitted per beam index.  In this case, each RAR message carries a corresponding beam index.  PRACH responses for a corresponding beam index may be transmitted in an RAR message.  Upon receiving an RAR for a RACH preamble which has been transmitted on a specific cell/carrier, a UE performs uplink transmission based on the corresponding RAR). 
Kim does not disclose the mechanism of following limitation. 
In an analogous art, Sun discloses that includes a third indication that the UE is to transmit an determined deployment type acknowledgement to the base station using one or more transmit beams (Fig. 3, paragraph 0113 disclose the base station 320 may perform transmission beamforming for Message 4 using a codeword identical or similar to the codeword for transmitting the random access response, or based on feedback information from the user device 310.  Correspondingly, the user device 310 may perform the reception beamforming for the Message 4 using a codeword identical or similar to the codeword for receiving the random access response or based on the feedback information from the base station 320). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Sun to the system of Kim to provide a beamforming-based random access channel (RACH) procedure to combat strong path loss in wireless communication environments (such as millimeter wave communication), so as to ensure uplink access of a user device effectively (Paragraph 0047).
Regarding claim 25, claim 25 comprises substantially similar limitations as claimed in claim 1 recited as an apparatus for wireless communication at a user equipment (UE), comprising: a processor; memory in electronic communication with the processor (Kim discloses in Fig. 15, device comprising a processor 11 and a memory 12); and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to perform the steps as recited above in claim 1.
Regarding claim 14, Kim discloses a method for wireless communication at a base station, comprising (Fig. 15 discloses a base station): receiving a first random access channel (RACH) transmission from a user equipment (UE) ((Paragraph 0181, 0183 disclose PRACH resources can be commonly configured for all beam indices.  That is, time-frequency resources on which a UE can transmit a PRACH and an eNB can expect PRACH transmission from a UE may be commonly configured for all beam directions, or one time-frequency resource may be allocated per beam 
identifying two or more transmit beams (Paragraphs 0188-0194, 0200 disclose an eNB may transmit the PRACH configuration information (RAR) per beam index (multiple indication, first indication for the first beam or second indication for the second beam).  In a multi-beam environment, a plurality of SS blocks may be defined.  Each of the plurality of SS blocks may be transmitted in its unique DL transmission beam direction.  In addition, RACH resources may be configured per SS direction.  The UE may receive signals/channels in SS blocks and select an SS block index with the best reception quality. Upon receiving PRACH Msg1 on a specific PRACH resource, an eNB can understand that the corresponding UE prefers the beam corresponding to the PRACH resource.  In addition, by transmitting an RAR for the corresponding PRACH, the eNB may confirm (or approve) the UE to use the corresponding beam index.  The RAR is transmitted on a predefined RAR resource)  for the UE to use to transmit a third RACH transmission to the base station (Paragraphs 0188-0194 disclose preferred preamble sequence transmission: A UE may select preferred best N beam indices (e.g., SS block indices).  Thereafter, when transmitting a PRACH for a specific beam, the UE may report the most preferred beam index (e.g., SS block index) to an eNB.  The UE may performs PRACH transmission by selecting the earliest PRACH resource in the time domain or the most preferred PRACH resource, and in this case, the UE may selects a preamble index from the PRACH configuration corresponding to the most preferred beam index. Further paragraphs 0156, 0183, 0190 disclose the mechanism of beam identifiers. A group RNTI or group ID that a UE should read may be determined as a function of the beam ID having the same symbol or beam direction as that of the PSS/SSS that the UE successfully receives and ;
transmitting, to the UE in response to the first RACH transmission (Paragraph 0181), a second RACH transmission that includes a first indication comprising (Paragraphs 0182-0184, 0187-0194, 0200 disclose the eNB transmits an RAR to a UE(s).  The RAR configuration information representatively contains information on a time-frequency region where the RAR is transmitted. The base station transmit the PRACH configuration information per beam index. Base station can also respond to a sequential PRACH transmission: A UE attempts PRACH transmission preferentially for the most preferred beam index (e.g., SS block index) among preferred best N beam indices (e.g., SS block indices).  That is, the UE transmits a PRACH on a PRACH resource corresponding to the best beam index) a first beam identifier corresponding to a first beam of the identified two or more transmit beams (Paragraphs 0188-0194, 0200) and a second indication comprising a second beam identifier corresponding to a second beam of the identified two or more transmit beams (Paragraphs 0188-0194, 0200 disclose multiple PRACH transmission: If a UE obtains PRACH configuration information corresponding to all best N beam indices (e.g., SS block indices), the UE may transmit a PRACH for each of a plurality of preferred PRACH configurations.  In addition, an eNB may transmit a RAR for each beam index (first indication, second indication for the first beam and second beam).  In other words, the UE may separately perform a RACH procure per beam index (e.g., SS block index)). Specifically, the eNB may confirm use of the specific beam index by transmitting the RAR on an RAR resource ;
receiving, from the UE in response to the second RACH transmission, the third RACH transmission based at least in part on the first indication comprising the first beam identifier, the second beam identifier comprising the second beam identifier, or both (Paragraphs 0188-0194 disclose preferred preamble sequence transmission: A UE may select preferred best N beam indices (e.g., SS block indices).  Thereafter, when transmitting a PRACH for a specific beam, the UE may report the most preferred beam index (e.g., SS block index) to an eNB.  The UE may performs PRACH transmission by selecting the earliest PRACH resource in the time domain or the most preferred PRACH resource, and in this case, the UE may selects a preamble index from the PRACH configuration corresponding to the most preferred beam index. Further paragraphs 0156, 0183, 0190 disclose the mechanism of beam identifiers. A group RNTI or group ID that a UE should read may be determined as a function of the beam ID having the same symbol or beam direction as that of the PSS/SSS that the UE successfully receives and the cell ID.  Even if the configuration of the group ID is not separately provided to the UE, the UE may determine the group ID after detecting the beam ID and cell ID. The eNB may confirm use of the specific beam index by transmitting the RAR on an RAR resource corresponding to the specific beam index or transmitting the RAR using an RA-RNTI or sequence corresponding to the specific beam index)
transmitting, to the UE in response to the third RACH transmission, the fourth RACH transmission that includes (Paragraphs 0197-0199, 0200-02007 disclose responses for multiple PRACHs may be transmitted as a single RAR message. An RAR may be transmitted per beam index.  In this case, each RAR message carries a corresponding beam index.  PRACH responses for a corresponding beam index may be transmitted in an RAR message.  Upon receiving an RAR for a 
Kim does not disclose the mechanism of following limitation. In an analogous art, Sun discloses determining that the UE is to transmit an acknowledgment to the base station responsive to a fourth RACH transmission; and a third indication that the UE is to transmit an acknowledgement using one or more transmit beams based on the determination (Fig. 3, paragraph 0113 disclose the base station 320 may perform transmission beamforming for Message 4 using a codeword identical or similar to the codeword for transmitting the random access response, or based on feedback information from the user device 310.  Correspondingly, the user device 310 may perform the reception beamforming for the Message 4 using a codeword identical or similar to the codeword for receiving the random access response or based on the feedback information from the base station 320). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Sun to the system of Kim to provide a beamforming-based random access channel (RACH) procedure to combat strong path loss in wireless communication environments (such as millimeter wave communication), so as to ensure uplink access of a user device effectively (Paragraph 0047).
Regarding claim 28, claim 28 comprises substantially similar limitations as claimed in claim 14 recited as an apparatus for wireless communication at a base station, comprising: a processor; memory in electronic communication with the processor (Kim discloses in Fig. 15, device comprising a processor and a memory); and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to perform the steps as recited above in claim 14.

Regarding claims 2 and 26, Kim discloses identifying receive beams used by the UE to receive synchronization signals from the base station (Paragraph 0138 disclose the eNB transmits synchronization signals such as PSS/SSS/PBCH in each direction by sweeping the directions that the eNB can have or support.  Alternatively, if the eNB can form N beams, one beam group may be composed of several beams.  PSS/SSS/PBCH can be transmitted in each beam group.  In this case, one beam group includes one or more beams); and determining the two or more transmit beams based at least in part on the identified receive beams (Paragraphs 0164-0168 discloses a UE to determine a beam index or SS block index suitable for the UE or an SS block index, the following alternatives can be considered.  The UE may select a set of preferred beams using one or any combination of the following alternatives and list up a plurality of RACH resource candidates associated with the corresponding beams.  [0170] Alt1: After successfully detecting PSS/SSS or ESS, a UE selects a beam index or SS block index where the received SINR of the PSS/SSS is equal to or more than a specific threshold. An eNB can have N beam directions and transmit PSS/SSS in each of the N beam directions, a UE may observe that the signal strength varies in each direction when detecting the PSS/SSS.  The UE performs PSS/SSS detection with respect to PSS/SSS, which are transmitted per symbol in different directions, on a subframe in which the PSS/SSS are transmitted (hereinafter referred to as a PSS/SSS subframe).  In addition to the PSS/SSS, an ESS, a PBCH, and an RS for PBCH decoding (hereinafter referred to as a PBCH DM-RS) are transmitted through beamforming.  Therefore, the UE can obtain the beam direction most suitable for the corresponding UE, that is, the beam direction where signals are received with the best channel quality.  Then, by reporting the optimal beam direction or the resources where the PSS/SSS/PBCH with the best channel quality are present to the eNB, the UE can receive the PDCCH/PDSCH transmitted via the optimal beam.  Similarly, for the 
Regarding claims 3 and 27, Kim discloses transmitting, with the third RACH transmission (Paragraphs 0188-0194), a beam report that is based at least in part on synchronization signals received by the UE, or reference signals received by the UE, or a combination thereof (Paragraphs 0164-0168 discloses a UE to determine a beam index or SS block index suitable for the UE or an SS block index, the following alternatives can be considered.  The UE may select a set of preferred beams using one or any combination of the following alternatives and list up a plurality of RACH resource candidates associated with the corresponding beams.  [0170] Alt1: After successfully detecting PSS/SSS or ESS, a UE selects a beam index or SS block index where the received SINR of the PSS/SSS is equal to or more than a specific threshold. An eNB can have N beam directions and transmit PSS/SSS in each of the N beam directions, a UE may observe that the signal strength varies in each direction when detecting the PSS/SSS.  The UE performs PSS/SSS detection with respect to PSS/SSS, which are transmitted per symbol in different directions, on a subframe in which the PSS/SSS are transmitted (hereinafter referred to as a PSS/SSS subframe).  In addition to the PSS/SSS, an ESS, a PBCH, and an RS for PBCH decoding (hereinafter referred to as a PBCH DM-RS) are transmitted through beamforming.  Therefore, the UE can obtain the beam direction most suitable for the corresponding UE, that is, the beam direction where signals are received with the best channel quality.  Then, by reporting the optimal beam direction or the resources where the PSS/SSS/PBCH with the best channel quality are present to the eNB, the UE can receive the PDCCH/PDSCH transmitted via the optimal beam.  Similarly, for the PUSCH/PUCCH transmitted from the UE, the eNB may perform proper reception (RX) beamforming).
Regarding claim 4, Kim discloses identifying, based at least in part on the second RACH transmission received from the base station (Paragraphs 0182-0184, 0187-0194, 0200 disclose the eNB transmits an RAR to a UE(s).  The RAR configuration information representatively contains information on a time-frequency region where the RAR is transmitted. The base station transmit the PRACH configuration information per beam index. Base station can also respond to a sequential PRACH transmission: A UE attempts PRACH transmission preferentially for the most preferred beam index (e.g., SS block index) among preferred best N beam indices (e.g., SS block indices).  That is, the UE transmits a PRACH on a PRACH resource corresponding to the best beam index), a monitoring pattern (Paragraphs 0203-0206) for the UE to use to receive a fourth RACH transmission (Paragraphs 0197-0199, 0200-02007 disclose responses for multiple PRACHs may be transmitted as a single RAR message. An RAR may be transmitted per beam index.  In this case, each RAR message carries a corresponding beam index.  PRACH responses for a corresponding beam index may be transmitted in an RAR message.  Upon receiving an RAR for a RACH preamble which has been transmitted on a specific cell/carrier, a UE performs uplink transmission based on the corresponding RAR). 

Regarding claim 5, Kim discloses wherein the monitoring pattern identifies a beam (Paragraphs 0203-0206)  for the UE to use to receive the fourth RACH transmission (Paragraphs 0197-0199, 0200-02007 disclose responses for multiple PRACHs may be transmitted as a single RAR message. An RAR may be transmitted per beam index.  In this case, each RAR message carries a corresponding beam index.  PRACH responses for a corresponding beam index may be transmitted in an RAR message.  Upon receiving an RAR for a RACH preamble which has been transmitted on a specific cell/carrier, a UE performs uplink transmission based on the corresponding RAR). 
Regarding claims 7 and 21, Sun discloses  wherein the third indication that the UE is to transmit the acknowledgement to the base station identifies the one or more transmit beams, or uplink control channel resources, or a combination thereof  (Fig. 3, paragraph 0113 disclose the base station 320 may perform transmission beamforming for Message 4 using a codeword identical or similar to the codeword for transmitting the random access response, or based on feedback information from the user device 310.  Correspondingly, the user device 310 may perform the reception beamforming for the Message 4 using a codeword identical or similar to the codeword for receiving the random access response or based on the feedback information from the base station 320). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Sun to the system of Kim to provide a beamforming-based random access channel (RACH) procedure to combat strong path loss in wireless communication environments (such as millimeter wave communication), so as to ensure uplink access of a user device effectively (Paragraph 0047).

Regarding claim 8, Kim discloses identifying the one or more transmit beams based at least in part on the first indication comprising the first beam identifier (Paragraphs 0188-0194, 0200 disclose an eNB may transmit the PRACH configuration information (RAR) per beam index (multiple indication, first indication for the first beam or second indication for the second beam).  In a multi-beam environment, a plurality of SS blocks may be defined.  Each of the plurality of SS blocks may be transmitted in its unique DL transmission beam direction.  In addition, RACH resources may be configured per SS direction.  The UE may receive signals/channels in SS blocks and select an SS block index with the best reception quality. Upon receiving PRACH Msg1 on a specific PRACH resource, an eNB can understand that the corresponding UE prefers the beam  , the second indication comprising the second beam identifier (Paragraphs 0188-0194, 0200 disclose multiple PRACH transmission: If a UE obtains PRACH configuration information corresponding to all best N beam indices (e.g., SS block indices), the UE may transmit a PRACH for each of a plurality of preferred PRACH configurations.  In addition, an eNB may transmit a RAR for each beam index (first indication, second indication for the first beam and second beam).  In other words, the UE may separately perform a RACH procure per beam index (e.g., SS block index)). Specifically, the eNB may confirm use of the specific beam index by transmitting the RAR on an RAR resource corresponding to the specific beam index or transmitting the RAR using an RA-RNTI or sequence corresponding to the specific beam index)., or both  for the UE to use to transmit the third RACH transmission (Paragraphs 0188-0194 disclose preferred preamble sequence transmission: A UE may select preferred best N beam indices (e.g., SS block indices).  Thereafter, when transmitting a PRACH for a specific beam, the UE may report the most preferred beam index (e.g., SS block index) to an eNB.  The UE may performs PRACH transmission by selecting the earliest PRACH resource in the time domain or the most preferred PRACH resource, and in this case, the UE may selects a preamble index from the PRACH configuration corresponding to the most preferred beam index. Further paragraphs 0156, 0183, 0190 disclose the mechanism of beam identifiers. A group RNTI or group ID that a UE should read may be determined as a function of the beam ID having the same symbol or beam direction as that of the PSS/SSS that the UE successfully receives and the cell ID.  Even if the configuration of the group ID is not separately provided to the UE, the UE may determine the group ID after detecting the beam ID and cell ID. The eNB may confirm use 
Regarding claim 12, Kim discloses wherein the first indication comprising the first beam identifier further comprises time-frequency resources for the first beam and the second indication comprising the second beam identifier further comprises time-frequency resources for the second beam (Paragraphs 0161 discloses the eNB may broadcast SI in a corresponding cell (in a corresponding beam direction) or transmit corresponding system information through the RAR for a corresponding preamble index.  Alternatively, scheduling information on a time/frequency region in which corresponding system information is transmitted in response to an SI request may be included in the RAR for the SI request and then transmitted. 
And (Paragraphs 0188-0194, 0200 disclose an eNB may transmit the PRACH configuration information (RAR) per beam index (multiple indication, first indication for the first beam or second indication for the second beam).  In a multi-beam environment, a plurality of SS blocks may be defined.  Each of the plurality of SS blocks may be transmitted in its unique DL transmission beam direction.  In addition, RACH resources may be configured per SS direction.  The UE may receive signals/channels in SS blocks and select an SS block index with the best reception quality. Upon receiving PRACH Msg1 on a specific PRACH resource, an eNB can understand that the corresponding UE prefers the beam corresponding to the PRACH resource.  In addition, by transmitting an RAR for the corresponding PRACH, the eNB may confirm (or approve) the UE to use the corresponding beam index.  The RAR is transmitted on a predefined RAR resource). 
Regarding claim 13, Kim discloses the first RACH transmission comprises a random access request (Paragraph 0081 discloses transmitting RACH preamble from UE to base station, random access request), the second RACH transmission comprises a random access response (Paragraph 0081 discloses transmitting from base station to UE random access response). 
Regarding claim 17, Kim discloses  identifying, based at least in part on the first indication comprising the first beam identifier (Paragraphs 0188-0194, 0200), the second indication comprising the second beam identifier, or both (Paragraphs 0188-0194, 0200) a monitoring pattern associated with a plurality of beams (Paragraphs 0203-0206)  for the UE to use to receive the fourth RACH transmission (Paragraphs 0197-0199, 0200-02007 disclose responses for multiple PRACHs may be transmitted as a single RAR message. An RAR may be transmitted per beam index.  In this case, each RAR message carries a corresponding beam index.  PRACH responses for a corresponding beam index may be transmitted in an RAR message.  Upon receiving an RAR for a RACH preamble which has been transmitted on a specific cell/carrier, a UE performs uplink transmission based on the corresponding RAR) transmitting a fourth indication of the identified monitoring pattern in the second RACH transmission Paragraphs 0197-0199, 0200-02007 disclose responses for multiple PRACHs may be transmitted as a single RAR message. An RAR may be transmitted per beam index.  In this case, each RAR message carries a corresponding beam index.  PRACH responses for a corresponding beam index may be transmitted in an RAR message.  Upon receiving an RAR for a RACH preamble which has been transmitted on a specific cell/carrier, a UE performs uplink transmission based on the corresponding RAR). 

Regarding claim 18, Kim discloses identifying frequency resources for the two or more transmit beams transmitting, in the second RACH transmission (Paragraphs 0161 discloses the eNB may broadcast SI in a corresponding cell (in a corresponding beam direction) or transmit corresponding system information through the RAR for a corresponding preamble index.  Alternatively, scheduling information on a time/frequency region in which corresponding system information is transmitted in response to an SI request may be included in the RAR for the SI request and then transmitted. Paragraphs 0182-0184, 0187-0194, 0200 disclose the eNB transmits an RAR to a UE(s).  The RAR configuration information representatively contains information on a time-frequency region where the RAR is transmitted. The base station transmit the PRACH configuration information per beam index. Base station can also respond to a sequential PRACH transmission: A UE attempts PRACH transmission preferentially for the most preferred beam index (e.g., SS block index) among preferred best N beam indices (e.g., SS block indices).  That is, the UE transmits a PRACH on a PRACH resource corresponding to the best beam index), a fourth indication of the time-frequency resources for the two or more transmit beams (Paragraphs 0197-0199, 0200-02007 disclose responses for multiple PRACHs may be transmitted as a single RAR message. An RAR may be transmitted per beam index.  In this case, each RAR message carries a corresponding beam index.  PRACH responses for a corresponding beam index may be transmitted in an RAR message.  Upon receiving an RAR for a RACH preamble which has been transmitted on a specific cell/carrier, a UE performs uplink transmission based on the corresponding RAR). 
Regarding claim 19, Kim discloses transmitting synchronization signals, or reference signals, or a combination thereof (Paragraph 0138); and receiving, from the UE (Paragraph 0164) and with the third RACH transmission, a beam report that is based at least in part on the transmitted synchronization signals, or the transmitted reference signals, or a combination thereof (Paragraphs 0164-0168 discloses a UE to determine a beam index or SS block index suitable for the UE or an SS block index, the following alternatives can be considered.  The UE may select a set of preferred beams using one or any combination of the following alternatives and list up a plurality of RACH resource candidates associated with the corresponding beams.  [0170] Alt1: After successfully detecting PSS/SSS or ESS, a UE selects a beam index or SS block index where the received SINR of the PSS/SSS is equal to or more than a specific threshold. An eNB can have N beam directions and transmit PSS/SSS in each of the N beam directions, a UE may observe that the signal strength varies in each direction when detecting the PSS/SSS.  The UE performs PSS/SSS detection with respect to PSS/SSS, which are transmitted per symbol in different directions, on a subframe in which the PSS/SSS are transmitted (hereinafter referred to as a PSS/SSS subframe).  In addition to the PSS/SSS, an ESS, a PBCH, and an RS for PBCH decoding (hereinafter referred to as a PBCH DM-RS) are transmitted through beamforming.  Therefore, the UE can obtain the beam direction most suitable for the corresponding UE, that is, the beam direction where signals are received with the best channel quality.  Then, by reporting the optimal beam direction or the resources where the PSS/SSS/PBCH with the best channel quality are present to the eNB, the UE can receive the PDCCH/PDSCH transmitted via the optimal beam.  Similarly, for the PUSCH/PUCCH transmitted from the UE, the eNB may perform proper reception (RX) beamforming).
Regarding claim 22, Kim discloses identifying the one or more transmit beams based at least in part on the first indication comprising the first beam identifier (Paragraphs 0188-0194, 0200 disclose an eNB may transmit the PRACH configuration information (RAR) per beam index (multiple indication, first indication for the first beam or second indication for the second beam).   , the second indication comprising the second beam identifier (Paragraphs 0188-0194, 0200 disclose multiple PRACH transmission: If a UE obtains PRACH configuration information corresponding to all best N beam indices (e.g., SS block indices), the UE may transmit a PRACH for each of a plurality of preferred PRACH configurations.  In addition, an eNB may transmit a RAR for each beam index (first indication, second indication for the first beam and second beam).  In other words, the UE may separately perform a RACH procure per beam index (e.g., SS block index)). Specifically, the eNB may confirm use of the specific beam index by transmitting the RAR on an RAR resource corresponding to the specific beam index or transmitting the RAR using an RA-RNTI or sequence corresponding to the specific beam index)., or both  for the UE to use to transmit the third RACH transmission (Paragraphs 0188-0194 disclose preferred preamble sequence transmission: A UE may select preferred best N beam indices (e.g., SS block indices).  Thereafter, when transmitting a PRACH for a specific beam, the UE may report the most preferred beam index (e.g., SS block index) to an eNB.  The UE may performs PRACH transmission by selecting the earliest PRACH resource in the time domain or the most preferred PRACH resource, and in this case, the UE may selects a preamble index from the PRACH configuration corresponding to the most preferred beam or a beam report received in the third RACH transmission, or a combination thereof (Paragraphs 0164-0168).

Claims 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Sun et al. and further in view of Josiam et al. (US 2015/0009951 A1).
Regarding claim 9, Kim discloses receiving the fourth RACH transmission on a plurality of beams, wherein the fourth RACH transmission includes (Paragraphs 0197-0199, 0200-02007 disclose responses for multiple PRACHs may be transmitted as a single RAR message. An RAR may be transmitted per beam index.  In this case, each RAR message carries a corresponding beam index.  PRACH responses for a corresponding beam index may be transmitted in an RAR message.  Upon receiving an RAR for a RACH preamble which has been transmitted on a specific cell/carrier, a UE performs uplink transmission based on the corresponding RAR). 
 The combination of Kim and Sun don’t disclose the mechanism of following limitations. In an analogous art, Josiam discloses wherein the fourth RACH transmission includes a group acknowledgment configuration; and transmitting a group acknowledgment using the one or more transmit beams based at least in part on the group acknowledgment configuration (Paragraph 
Regarding claim 23, Kim discloses receiving the fourth RACH transmission on a plurality of beams, wherein the fourth RACH transmission includes (Paragraphs 0197-0199, 0200-02007 disclose responses for multiple PRACHs may be transmitted as a single RAR message. An RAR may be transmitted per beam index.  In this case, each RAR message carries a corresponding beam index.  PRACH responses for a corresponding beam index may be transmitted in an RAR message.  Upon receiving an RAR for a RACH preamble which has been transmitted on a specific cell/carrier, a UE performs uplink transmission based on the corresponding RAR). 
The combination of Kim and Sun don’t disclose the mechanism of following limitaitons. In an analogous art, Josiam discloses a group acknowledgment configuration; and receiving a group acknowledgment using the one or more transmit beams based at least in part on the group acknowledgment configuration (Paragraph 0085, 0095-0097). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Josiam to the modified system of Kim and Sun to provide methods and apparatus for sounding channel operation in millimeter wave communication systems and to provide an improved wireless communication between the UE/base station by improving the sensing of channel quality (Abstract, Josiam).

Claims 11, 15, 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Sun et al. and further in view of 3GPP TSG R1-1700891 Samsung (hereinafter referred as Samsung 3GPP document, a reference listed in IDS, provided by applicant).
Regarding claim 11, Kim discloses wherein the first indication comprising the first beam identifier, the second indication comprising the second beam identifier, or both (Paragraphs 0188-0194, 0200). Kim and Sun don’t disclose the mechanism of following limitations. 
In an analogous art, Samsung 3GPP document discloses based at least in part on a type of UE deployment (Page 9 discloses the mechanism of indication of the two or more transmit beams is based at least in part on a type of UE deployment as more flexible association between a subset of RACH resource and DL SS/BCH/BRS depending on deployment setting can be supported. Figure 2-2.1 shows an example on relationship between a subset of RACH resource and DL SS/BCIi/BRS. Here, depending on the deployment settings, the beams used by the TRP and/or gNR may vary depending on the number of risers in the vicinity. Some beams may have to support a lot of users (e.g. (c)) while the other beams may need none (e,g. (b)). This depends on the azimuth, elevation angles for each beams, the location of the TRP/gNB and the various users (and of course their beam directions). Thus, mapping between beam that DL SS/BCH/BRS is transmitted and a subset of RACH resource may not be uniform and have to change to account for load balancing purposes). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Samsung 3GPP document to the modified system of Kim and Sun to provide many proposal regarding RACH procedure in order to improve the wireless communication system which includes plurality of RACH (see conclusion page 13, Samsung 3GPP document).
Regarding claims 15 and 29, Samsung 3GPP document discloses wherein the identifying the two or more transmit beams comprises: determining a deployment type for the UE; and selecting the two or more transmit beams based at least in part on the determined deployment type (Page 9 discloses the mechanism of indication of the two or more transmit beams is based at least in part on a type of UE deployment as more flexible association between a subset of RACH resource and DL SS/BCH/BRS depending on deployment setting can be supported. Figure 2-2.1 shows an example on relationship between a subset of RACH resource and DL SS/BCIi/BRS. Here, depending on the deployment settings, the beams used by the TRP and/or gNR may vary depending on the number of risers in the vicinity. Some beams may have to support a lot of users (e.g. (c)) while the other beams may need none (e,g. (b)). This depends on the azimuth, elevation angles for each beams, the location of the TRP/gNB and the various users (and of course their beam directions). Thus, mapping between beam that DL SS/BCH/BRS is transmitted and a subset of RACH resource may not be uniform and have to change to account for load balancing purposes). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Samsung 3GPP document to the modified system of Kim and Sun to provide many proposal regarding RACH procedure in order to improve the wireless communication system which includes plurality of RACH (see conclusion page 13, Samsung 3GPP document).
Regarding claim 24, Sun discloses receiving the acknowledgement from the UE based at least in part on the third indication (Kim discloses third indication in (Paragraphs 0184-0192, 0200 cited above, A UE may transmit a PRACH with preferred RA-RNTI (identifiers of beams) corresponding to the beam index (first beam and second beam)) that the UE is to transmit the acknowledgement using the one or more transmit beams  (Fig. 3, paragraph 0113 disclose the base configuring, during a radio resource control (RRC) connection setup process, multiple-beam communications with the UE based at least in part on the received acknowledgment (Page 11 discloses the mechanism of RRC setup process). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Samsung 3GPP document to the modified system of Kim and Sun to provide many proposal regarding RACH procedure in order to improve the wireless communication system which includes plurality of RACH (see conclusion page 13, Samsung 3GPP document).

Claims 10, 16 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Sun et al. and further in view of 3GPP Nokia R1-1710892 (hereinafter referred as Nokia 3GPP document, a reference listed in IDS, provided by applicant). 
Regarding claim 10, Kim discloses receiving synchronization signals from the base station after transmitting the first RACH transmission (Paragraph 0138). Kim and Sun don’t disclose the mechanism of following limitations. In an analogous art, Nokia 3GPP document discloses performing a beam refinement procedure based at least in part on the received synchronization signals; and transmitting the third RACH transmission based at least in part on the performed beam refinement procedure (section 3.2 page 5 disclose eNB could in Msg2 configure and/or trigger UE with CSI-RS resources and ports which would be QCL associated with the SS block indicated via PRACH preamble selection. UE would then determine the configuration and/or trigger in Msg2, measure CSI-RSs resources and provide measurement report in Msg3 indicating which CSI-RS resource / beam would be preferred. eNB could then use that component beam for Msg4 and DL transmissions onwards until further refinement and/or TX beam selection. CSI-configuration, e.g. number of ports, time-frequency and sequence configuration, could be signalled as part of RACH configuration in RMSI as well). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Nokia 3GPP document to the modified system of Kim and Sun to provide different proposal techniques for performing random access procedure in a wireless communication system that performs beamforming through multiple antennas in order to enhance the beamforming techniques (Page 1, introduction). 
Regarding claims 16 and 30, Kim discloses wherein the identifying the two or more transmit beams comprises: performing, while receiving the first RACH transmission (Paragraphs 0188-0194, 0200 disclose an eNB may transmit the PRACH configuration information (RAR) per beam index (multiple indication, first indication for the first beam or second indication for the second beam).  In a multi-beam environment, a plurality of SS blocks may be defined.  Each of the transmitting synchronization signals (Paragraph 0138). 
Kim and Sun does not specifically disclose the mechanism of beam refinement. Nokia 3GPP document discloses a beam refinement procedure for a plurality of beams; and selecting the two or more transmit beams based at least in part on the performed beam refinement procedure (section 3.2 page 5 disclose eNB could in Msg2 configure and/or trigger UE with CSI-RS resources and ports which would be QCL associated with the SS block indicated via PRACH preamble selection. UE would then determine the configuration and/or trigger in Msg2, measure CSI-RSs resources and provide measurement report in Msg3 indicating which CSI-RS resource / beam would be preferred. eNB could then use that component beam for Msg4 and DL transmissions onwards until further refinement and/or TX beam selection. CSI-configuration, e.g. number of ports, time-frequency and sequence configuration, could be signalled as part of RACH configuration in RMSI as well). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Nokia 3GPP document to the modified system of Kim and Sun to provide different proposal techniques for performing random access procedure in a wireless communication system that performs . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-19, and 21-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Akoum et al. (US 2018/0279286 A1) discloses in Figs. 1-2, a method comprises: determining, by a device comprising a processor, first beam information for a selected first beam of beams associated with a base station device, wherein the selected first beam is for downlink transmission; determining, by the device, second beam information for a selected second beam of the beams associated with the base station device, wherein the selected second beam is an alternative to the selected first beam for transmission of downlink data to the device, and the determining the second beam information is performed during a random access channel procedure; and transmitting, by the device, to a network device, the first beam information and the second beam information (Abstract, Akoum). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROMANI OHRI/Primary Examiner, Art Unit 2413